Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant Argues

Han does not disclose "the battery pack includes only one battery cell ... having a shutoff device installed therein ... and ... having a smallest battery capacity among the plurality of battery cells; and ... the battery cells which exclude said one battery cell in which the shutoff device is built and in which the shutoff device is not built have a same outer shape as that of said one battery cell in which the shutoff device is built," as recited in claim 1.

Han discloses in paragraph [0065] that "The first battery 101 includes an electrode assembly, a first electrode terminal, and a second electrode terminal, as in the second battery 102. However, the first battery 101 does not have a short circuit member and has the same structure as that of the second battery 102, except for a configuration in which a short circuit member may be installed,

Therefore, paragraph [0065] does not disclose whether the first battery 101 and the
second battery 102 have the same outer diameter shape or not. Paragraph [0065] merely

the configuration where a short-circuit member may be provided.

Examiner respectfully disagrees

Han discloses in paragraph 0065 the first battery 101 and the second battery 102 having the same structure. Claim 1 recited wherein “one battery cell in which the shutoff device is built and in which the shutoff device is not built have a same outer shape as that of said one battery cell in which the shutoff device is built.” Given that Han discloses the second battery 102 in which the shut-off device is built having the same structure as the first battery 101 in which the shut off device is not built. One of ordinary skill in the art would expect the shape of first and second battery to be the same. The diameter of the battery is not claimed therefore Han does disclose the claimed features. Furthermore, Figure 5 discloses first and secondary battery having the same shape, Although it is mentioned in Han that the shapes in the Figures can deviate, and are not limited to the shapes in the Figures, the shapes in the Figures as shown are also not excluded. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.